Citation Nr: 0429595	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  04-08 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal. So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran initially had a hearing at the RO in May 2004, 
before a local decision review officer (DRO).

During a more recent videoconference hearing in September 
2004, before a Veterans Law Judge (VLJ) of the Board, the 
veteran testified that he had not received any relevant 
treatment since service from private doctors, only VA 
treatment and evaluation (see pages 10 and 11 of the 
transcript).  He said that he had received treatment at a VA 
medical facility in Manchester, New Hampshire, beginning in 
about September or October 2000, and prior to that at a VA 
medical facility in Syracuse, New York, beginning shortly 
after his discharge from the military.  He also indicated 
this during his earlier hearing with the DRO.

In other testimony during his hearings, the veteran indicated 
the medical opinion rendered by a VA physician in January 
2004 was without the benefit of an actual physical 
examination (see page 5 of the videoconference hearing 
transcript).  Moreover, according to the veteran, not all of 
his VA outpatient treatment (VAOPT) records were on file for 
review and consideration by that VA physician (see page 6 of 
the videoconference hearing transcript).

A preliminary review of the claims file indicates that VAOPT 
records from 1977 are on file (bearing in mind the veteran's 
military service ended in July 1976), but there are no 
additional VAOPT records prior to 1995.  So perhaps some 
relevant VA records still need to be obtained.  If there are 
any outstanding VAOPT records, they are needed to fairly 
adjudicate his claim.  And inasmuch as VA has notice of the 
possible existence of this additional evidence, further 
development is warranted.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

One of the provisions of the Veterans Claims Assistance Act 
(VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states that 
the duty to assist a claimant includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002) and 
38 C.F.R. § 3.159(c)(4) (2003).   

Here, the service medical records (SMRs) show the veteran was 
seen in August 1972 for problems with his sinuses and was 
given Actifed in August 1975, also while still in the 
military, which he testified was for his sinuses (see page 2 
of the DRO hearing and page 4 of the Board's videoconference 
hearing).  There also are VAOPT records concerning evaluation 
and treatment of his sinuses since service.  So a medical 
nexus opinion should be obtained to determine whether there 
is an etiological relationship between the sinus problems 
experienced in service and those during the years since 
discharge.  And preferably, the medical opinion will include 
an actual physical examination of the veteran, after ensuring 
that all of his relevant VAOPT records have been obtained for 
consideration.



Accordingly, this case is remanded to the RO for the 
following development and consideration:

1.  Review the claims file and ensure that all 
notification and development action required by 
the VCAA and implementing VA regulations is 
completed.  In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and 
satisfied.  (Note:  a VCAA letter already was 
sent in March 2002, including pertaining to the 
claim specifically at issue, so just ensure that 
letter meets the timing and four content 
requirements discussed in a recent precedent 
case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II)).

2.  Contact the veteran and request that he 
provide the inclusive dates of all relevant VAOPT 
since service - including all occasions when (as 
he testified) he was seen at the VA Hospitals in 
Syracuse, New York, and more recently in 
Manchester, New Hampshire.  Obtain all VA records 
he mentions as pertinent and associate them with 
the other evidence in his claims file.

3.  Schedule the veteran for an appropriate VA 
medical examination to determine whether it is at 
least as likely as not that any sinus disorder he 
currently has is related to his service in the 
military, including the sinus problems he had 
while on active duty.

To facilitate making this determination, have the 
designated evaluating physician review the 
January 2004 opinion of the VA physician.  And 
any inconsistencies between the findings, 
diagnosis or opinion of that VA physician should 
be explained.  A complete rationale for all 
opinions should be provided.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  Thereafter, review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain sufficient 
information in response to the question posed, 
take corrective action.  38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998). 

5.  Then readjudicate the claim in light of the 
additional evidence obtained.  If the benefit 
requested is not granted to the veteran's 
satisfaction, send him and his representative a 
Supplemental Statement of the Case (SSOC) and 
give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


